In consolidated actions, inter alia, to recover damages for breach of contract, Lalit K. Jain and Abha Jain appeal from a judgment of the Supreme Court, Westchester County (Zeck, J.H.O.), dated September 7, 1990, which, after a nonjury trial, inter alia, denied them recovery on their cause of action to recover damages for breach of contract against Harjit Jassal and Ray Avellino, awarded both Harjit Jassal and Ray Avellino damages in quantum meruit, and awarded Tensel Heating Co., Inc., damages for services performed and materials supplied.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
This case concerns lawsuits between the owner, architect and contractors involved in the design and partial construction of a custom private home in Irvington, New York. After a nonjury trial, the issues were resolved largely against the owners of the partially constructed home, Lalit K. Jain and Abha Jain. The appellants’ contentions that the Judicial Hearing Officer committed errors of law and fact warranting reversal are without merit (see, Kaiser v Fishman, 187 AD2d 623; Clancy v County of Nassau, 142 AD2d 626). Bracken, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.